—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 6, 1995, convicting him of attempted murder in the second degree, robbery in the first degree, endangering the welfare of a child, resisting arrest, escape in the first degree, and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which heard and saw the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit (see, People v Brown, 80 NY2d 361; People v Ellis, 81 NY2d 854).
Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.